Name: Commission Regulation (EEC) No 815/89 of 30 March 1989 on the grant of refunds for coloured barley
 Type: Regulation
 Subject Matter: food technology;  tariff policy;  trade policy;  plant product
 Date Published: nan

 No L 86/34 Official Journal of the European Communities 31 . 3. 89 COMMISSION REGULATION (EEC) No 815/89 of 30 March 1989 on the grant of refunds for coloured barley Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Articles 16 (6) and 24 thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 8 (2), second subparagraph, and (3) thereof, Whereas Article 4 (1 ) of Commission Regulation (EEC) No 3665/87 (4), as last amended by Regulation (EEC) No 3993/88 (*), provides that the export refund is to be paid subject in particular to proof being furnished that the product in question has actually left the customs territory of the Community in the unaltered state ; Whereas certain requirements of third countries require exporters to colour barley before it leaves the customs territory of the Community ; Whereas, in order to avoid divergences in the Community in the application of Articles 4 and 28 (4) of Regulation (EEC) No 3665/87, it should be indicated clearly that where barley is coloured in agreement with the customs authorities this does not affect entitlement to the refund for the product in question ; HAS ADOPTED THIS REGULATION : Article 1 After prior notification to the customs authorities and in agreement with the latter, barley to be exported which is the subject of an export declaration as referred to in Article 3 of Regulation (EEC) No 3665/87 or a payment declaration as referred to in Article 25 of that Regulation may be coloured without the product's conformity with the provisions of Article 4 of the same Regulation and Article 5 of Council Regulation (EEC) No 565/80 (6) being called into question . In that case, the T 5 control copy referred to in Article 1 of Commission Regulation (EEC) No 2823/87 (*) shall be endorsed accordingly. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 , with exception of the obligation in Article 1 regarding prior notification. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 20, 25. 1 . 1989, p. 16. 0 OJ No L 281 , 1 . 11 . 1975, p. 78. ( ¦) OJ No L 351 , 14. 12. 1987, p . 1 . 0 OJ No L 354, 22. 12. 1988, p. 22. O OJ No L 62, 7. 3 . 1980, p. 5 . O OJ No L 270, 23. 9 . 1987, p. 1 .